Citation Nr: 1021236	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-39 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1948 to April 1950, 
from November 1950 to September 1951, and from July 1952 to 
March 1958.  He died in November 2004.  

When the case was previously before the Board, in March 2008, 
entitlement to DIC under the provisions of 38 U.S.C. § 1151 
was denied.  The remaining issues were remanded for notice in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) as interpreted by the United States Court of Appeals 
for Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  The requested development was done and the 
appellant was given an opportunity to respond.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The Veteran died in November 2004, at age 74.  The 
immediate cause of death was an intracerebral hemorrhage.  

2.  The fatal intracerebral hemorrhage was not the result of 
disease or injury during service or manifest within the first 
post-service year.  

3.  There is no etiologic connection between the disabilities 
for which service connection had been granted, degenerative 
disc disease with lumbar laminectomies and a sphincter control 
impairment, and the fatal intracerebral hemorrhage.  

4.  The service connected disabilities did not make the 
Veteran less able to resist the fatal intracerebral hemorrhage 
or in any way hasten his death.  

5.  The Veteran was rated as totally disabled based on 
individual unemployability from July 5, 2000, approximately 4 
years and 4 months before his death.   


CONCLUSIONS OF LAW

1.  A service connected disability did not cause death or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. § 3.312 
(2009).  

2.  The criteria for DIC under 38 U.S.C. § 1318 have not been 
met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.22 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in May 2008 with a follow-up 
letter in November 2009.  Thereafter, the appellant was 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond.  This cured any notice defects before the agency of 
original jurisdiction (AOJ) readjudicated the case by way of 
a supplemental statement of the case issued in March 2010.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  A medical opinion has also been obtained.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection for the Cause of the Veteran's Death

The death certificate shows the Veteran died in November 2004 
at age 74.  The cause of death was listed as an intracerebral 
hemorrhage.  No other causes were listed.  No autopsy was 
reported.  

The appellant, the widow of the Veteran, contends that VA 
should award her death benefits based on her husband's death.  
She states that at the time of his death, he had many 
problems with discomfort and severe stress caused by his 
service-connected back condition.  He had no relief from his 
back pain and she felt it contributed to his ministrokes 
before his death.  She also avers that the medication he was 
on contributed to his strokes.  

Criteria

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of her claim, that a disability is secondary to a 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2009); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 2002).  Service connection for the 
cause of the Veteran's death may be granted if the evidence 
shows that disability incurred in or aggravated by service 
contributed substantially or materially to cause death.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2009).  

Background

The service treatment records do not reflect any head injuries 
or cardiovascular disease.  On examination for separation from 
service, in March 1958, the Veteran's head and vascular system 
were normal.  Blood pressure was within normal limits.  See 
38 C.F.R. § 4.104, Code 7101, Note (1) (2009).  

There is no competent medical evidence of cardiovascular 
disease being manifested during the first year after the 
Veteran left active service.  

Thereafter, many years passed without evidence of 
cardiovascular disease.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Veteran had a VA examination in August 2001.  He reported 
having had a disc removed from his lumbar spine in 1976.  He 
reported increased pain with radiation of pain down the right 
and sometimes the left lower extremities.  He was scheduled 
for an injection for pain management.  Flare-ups of back pain 
were treated with bed rest.  Imaging studies were reviewed and 
limitations of back motion were measured.  The impression was 
degenerative disc disease of the lumbar spine with associated 
degenerative arthritis and nerve root involvement.  Concerning 
his rectum and anus, the Veteran reported leakage since 
surgery for a fistula-in-ano.  He had to change his underwear 
several times a day.  Examination showed no hemorrhoids or 
recurrent fistulas.  Muscle tone of the rectal opening was 
2/5.  The impression was anal sphincter weakness secondary to 
previous fissure surgery.  There was no report of medication 
for the back or anal symptoms.  

A November 2001 rating decision granted a 60 percent 
evaluation for degenerative disc disease with laminectomies 
and a 10 percent rating for sphincter control impairment.  A 
total disability rating based on individual unemployability 
was granted, effective July 5, 2000.  Those rating remained in 
effect until the Veteran's death.  

VA clinical notes beginning in October 2003 show the Veteran 
was on Coumadin therapy for his non-service-connected 
cardiovascular problems.  

The Veteran was briefly hospitalized in early January 2004 
with shortness of breath and weakness.  He was found to have 
atrial fibrillation, which resolved spontaneously.  His 
history included hypertension, orthostatic hypotension, 
atherosclerosis, atrial fibrillation, stent placement and 
cardiac catheterization times two.  An echocardiogram revealed 
a dilated left ventricle with moderately depressed left 
ventricular systolic function, ejection fraction estimated at 
35 percent.  There was also midinferior wall hypokinesis, an 
enlarged left atrium, and mild valvular dysfunction.  The 
problem list included atrial fibrillation, left ventricular 
systolic dysfunction, hypertension, and atherosclerosis.  It 
was noted that the Veteran was on Coumadin therapy and that 
was continued.  

A February 2004 coagulation note reflects evaluation of the 
Veteran.  The recent hospitalization, as well as the effects 
of other medications were considered and it was decided to 
reduce the Coumadin.  Subsequent VA clinical notes followed 
the Veteran's treatment for his non-service-connected 
cardiovascular disease and other problems.  There is no 
indication that either the service-connected back or anal 
disabilities required treatment.  

When the Veteran was last seen at the VA coagulation clinic, 
in November 2004, about 11 days before his death, he came in 
to have his prescription adjusted.  The clinician who saw him 
explained that the dosage could not be adjusted without 
laboratory work.  The Veteran refused to have the laboratory 
work done, despite the risks involved.  Considering the 
results of tests done the previous week, his dose was reduced.  
He was to hold one dose and then follow up with another doctor 
the next week.  More than a week passed without the Veteran 
reporting for follow-up.  His next medical treatment appears 
to have been the attempts to save him 11 days later.  There is 
no indication that either the service-connected back or anal 
disabilities was symptomatic or required treatment.  

Records show that on the day of his death, the Veteran 
stopped breathing as the ambulance turned into a private 
hospital.  He was taken to the emergency room, where he was 
noted to be in respiratory arrest, with a good pulse.  He was 
intubated, treated with medication, and transferred to 
another hospital.  The impression was respiratory arrest.  

The Veteran was unresponsive and had no spontaneous movement 
when he arrived at the second hospital.  The admitting 
diagnosis was respiratory distress.  Despite treatment, 
including a ventilator and monitor, he expired.  An X-ray had 
an impression of a constellation of findings suggesting 
congestive heart failure superimposed on some emphysematous 
changes.  

There is nothing in these final reports that indicates that 
the service-connected back and anal sphincter conditions 
caused the fatal intracranial bleed, made it more difficult 
to treat or in any way contributed to the Veteran's death.  

A VA clinical note dated December 1, 2004, shows that a VA 
staff physician spoke with the appellant and contacted the 
RO.  He noted that the Veteran was service-connected for 
spinal disc and sphincter conditions, neither of which would 
be related to his intracerebral hemorrhage as the cause of 
death.  While this is not a detailed opinion, it is a 
competent medical opinion that the service-connected back and 
anal sphincter disabilities were not related to the bleeding 
in the Veteran's brain.  

In January 2006, the appellant submitted a medical opinion 
from a private physician.  He was of the opinion that the 
Veteran's supratherapeutic anticoagulation therapy could be 
considered a contributing factor to the Veteran's death.  The 
doctor did not relate the Veteran's death to either of his 
service-connected disabilities.  

In a January 2007 opinion, a VA physician reviewed the 
Veteran's medical history and expressed the opinion that the 
super-therapeutic coagulation was at least as likely as not a 
contributing factor to the Veteran's death.  However, he 
explained that intracerebral hemorrhage was a known risk with 
Coumadin therapy.  The doctor did not relate the Veteran's 
death to either of his service-connected disabilities.  

Conclusion

The Veteran's widow feels that his service-connected 
disabilities contributed to bring about his death.  However, 
as a lay witness, that is merely her claim.  She does not have 
the medical training and experience to provide competent 
evidence connecting the Veteran's service-connected 
disabilities to his death.  38 C.F.R. § 3.159(a) (2009).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

There are three competent medical opinions of record.  They 
all indicate that the pertinent records were reviewed, but 
none of the physicians links the Veteran's death to his 
service connected back or anal fissure disabilities, either 
directly or by treatment, such as medication.  There is also 
no medical opinion that the service connected disabilities 
would have weakened the Veteran or otherwise made him less 
resistent to the fatal hemorrhage.  On the contrary, the one 
physician who did address the relationship specified that the 
service connected disabilities were not related to those that 
caused the Veteran's death.  Thus, the competent medical 
opinions form a preponderance of evidence against the claim.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The Board acknowledges that the Veteran served 
his country honorably for almost 10 years.  However, since the 
evidence establishes that nothing from that service caused, 
contributed, or in any way hastened his death, compensation 
based on his death cannot be paid.  

DIC under 38 U.S.C. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service connected, even though the 
Veteran died of non-service connected causes, if the 
Veteran's death was not the result of his own willful 
misconduct and at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for a 
service connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.

The Veteran was separated from active service in March 1958.  
A November 2001 rating decision granted a 60 percent 
evaluation for degenerative disc disease with laminectomies 
and a 10 percent rating for sphincter control impairment.  
Those were the only disabilities for which service connection 
had been established at the time of the Veteran's death.  A 
total disability rating based on individual unemployability 
was granted, effective July 5, 2000.  The Veteran died in 
November 2004.  Accordingly, there are no service connected 
disabilities that were rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
the Veteran's death, nor any that were continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty.  
Additionally, the Veteran was not a former prisoner of war.  

Furthermore, the Board notes that the appellant's claim for 
benefits under 38 U.S.C.A. § 1318 was filed in November 2004.  
The case, therefore, is controlled by the current provisions 
of 38 C.F.R. § 3.22, which restrict DIC benefits to cases 
where the Veteran, during his lifetime, had established a 
right to receive total service connected disability 
compensation from VA for a period of time required by 38 
U.S.C.A. § 1318 or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.  38 C.F.R. § 3.22; 65 Fed. Reg. 3388 (Jan. 
21, 2000).  This amendment excludes the theory of 
"hypothetical entitlement" for establishing DIC benefits.  
Id; See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  
That is, under the applicable law and regulations, the only 
basis for DIC benefits available to the appellant would be if 
there was CUE in a prior adjudication, such that the Veteran 
should have been rated at 100 percent for 10 years prior to 
his death.  Neither the appellant nor the record raise such a 
claim.  Consequently, § 1318 does not provide a basis for DIC 
benefits in this case.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Dependency and Indemnity Compensation (DIC) under 
38 U.S.C. § 1318 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


